Title: To James Madison from Alexander Scott, 12 March 1821
From: Scott, Alexander
To: Madison, James


                
                    Sir
                    Geo Town March 12th 1821
                
                I took the liberty to write you a few lines by mail, but understanding that the direct mail to Orange Court House does not leave this place until thursday, I write a few lines by way of Fredericksburg.
                The object of my former letter was to ask the favor of a few lines to Col Monroe in my favor, in relation to an office now in his gift. I mean the secretary to the board of Commissioners under the Spanish treaty; Of my qualifications to fill, and discharge the duties of that office Col Monroe is able to Judge. If any candidate is better qualified in the requisites specified by the law, I willingly resign my pretensions. I have been strongly recommended by Genl Mason Mr Wirt Col Lloyd (of the Senate) Chancellor Kilty &ca. The present pressure of the times, with the reduction of the army, produces an unprecedented competition for office, but I am persuaded that a few lines from you would greatly promote my success, and most probably turn the scale in my favor; After your former acts of kindness, which never shall be forgotten, I with great reluctance make another request, and I beg leave to add a proviso, that you do not comply with it, unless perfectly agreeable to your feelings, and also my assurance that it shall be the last time I shall importune you in this way. With great respect & Esteem I am Sir Yr obedt Sert
                
                    Alexander Scott
                
                
                    PS As the appointments are to be made soon I have no time to lose.
                    
                        AS
                    
                
            